DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5, and 11-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kanasugi (US 2012/0194125) in view of Clevenger (WO 2009/151732).

As for claims 1-5, and 11-15, Kanasugi discloses the invention substantially as claimed, including:

1. An RF device charger, comprising: 
an enclosure having at least one wall encompassing a cavity [fig. 4, element 15; paragraph 0044] , wherein the cavity is configured to prevent communication of RF signals through the at least one wall [fig. 4, elements 7, 14; abstract; paragraphs 0005, 0052-0058, 0075-0077]; 
a RF transmitter configured to generate an RF charge signal within the cavity at a first frequency, the RF charge signal configured to wirelessly charge a device within the cavity [fig. 4, elements 7, 14; abstract; paragraphs 0005, 0052-0058, 0075-0077]; and 
antenna coupled to the enclosure wall and configured to pass an RF communication signal through the at least one wall at a second frequency that is different from the RF charge signal first frequency, and reject communication of the RF charge signal through the at least one wall to prevent the RF charge signal from emanating from the enclosure [fig. 3, antenna elements 17a,b, 21, 22; paragraphs 0074-0077, 0047-0053].  
11. A method of RF charging a device in an RF device charger, comprising: 
an enclosure having at least one wall encompassing a cavity, wherein the cavity is configured to prevent communication of RF signals through the at least one wall; 
a RF transmitter configured to generate an RF charge signal within the cavity at a first frequency, the RF charge signal configured to wirelessly charge a device within the cavity [see as cited in claim 1]; and 
an antenna(s) coupled to the enclosure wall and configured to pass an RF communication signal through the at least one wall at a second frequency that is different from the RF charge signal first frequency [see as cited in claim 1], and 
reject communication of the RF charge signal through the at least one wall to prevent the RF charge signal from emanating from the enclosure [see as cited in claim 1]; 
comprising the steps of: 
placing the device in the enclosure [fig. xxx, element 100; paragraphs 0012, 0042]; and 
RF charging the device in the enclosure, wherein switch passes an RF communication signal through the at least one wall at a second frequency that is different from the RF charge signal first frequency [see as cited in claim 1], and 
rejects communication of the RF charge signal through the at least one wall to prevent the RF charge signal from emanating from the enclosure [see as cited in claim 1].
Kanasugi also discloses [claims 1-2] the selective passage of RF communication through a sidewall [fig. 3, antenna elements 17a,b, 21, 22; paragraphs 0074-0077, 0047-0053].

Kanasugi does not specifically discloses a switch for controlling the passing and annotation of RF signals emanating from the enclosure.
3. The RF device charger of claim 1, a first state where the RF transmitter is configured to generate the RF charge signal and the switch prevents communication of the RF communication signal through the switch, and a second state where the RF transmitter is not configured to generate the RF charge signal and the switch permits communication of the RF communication signal through the switch.  
4. The RF device charger of claim 1, a third state where the RF transmitter is configured to generate the RF charge signal and the switch permits communication of the RF communication signal through the switch, wherein the switch prevents communication of the RF charge signal through the switch.  
5. The RF device charger of claim 4, wherein the switch is a switchable antenna.  

Clevenger discloses a [claims 1, 2, and 12] switch which selectively controls the passage of RF communication and power signals [paragraphs 0018, 0021, 0024].
3. The RF device charger of claim 1, a first state where the RF transmitter is configured to generate the RF charge signal and the switch prevents communication of the RF communication signal through the switch, and a second state where the RF transmitter is not configured to generate the RF charge signal and the switch permits communication of the RF communication signal through the switch [paragraphs 0018, 0021, 0024].  
4. The RF device charger of claim 1, a third state where the RF transmitter is configured to generate the RF charge signal and the switch permits communication of the RF communication signal through the switch, wherein the switch prevents communication of the RF charge signal through the switch [paragraphs 0018, 0021, 0024].  
5. The RF device charger of claim 4, wherein the switch is a switchable antenna [paragraphs 0018, 0021, 0024].  

It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to combine the teachings of Kanasugi and Clevenger because one of ordinary skill in the would have known to utilize alternate methods of signal passage and attenuation in order to seek design optimizations through design choices and make improvements to charging and communications concerning the enclosure and RF signals emitted from the enclosure.

Claims 13-15 have similar limitations as claims 3-5, and are also rejected for the same reasons as set forth supra in the rejection of claims 3-5.

Claim(s) 6-10, and 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kanasugi (US 2012/0194125) in view of Clevenger (WO 2009/151732), and further in view of Jiang (US Patent 10,651,670).

As for claims 6-10, and 16-20, Kanasugi in view of Clevenger discloses the invention substantially as claimed, including the RF device charger as cited above in the rejection of claims 1-5 and 11-15.

Kanasugi in view of Clevenger also discloses:
7. The RF device charger of claim 6, wherein the first antenna is exposed to inside the cavity and the second antenna is exposed to outside the enclosure [fig. 3; abstract; paragraphs 0048-0055; claims 1 and 2 of the Kanasugi].  
10. The RF device charger of claim 1, wherein the enclosure is comprised of a metal material [fig. 4, elements 7, 14; paragraphs 0075, 0077].  

Kanasugi in view of Clevenger does not specifically disclose:
6. The RF device charger of claim 5, wherein the switch comprises a first antenna and a second antenna configured to be selectively coupled to each other.  
8. The RF device charger of claim 6, wherein the first antenna and the second antenna are impedance matched.  
9. The RF device charger of claim 6, wherein the first antenna and the second antenna are passive.  

Jiang discloses a [claim 6] switch comprises a first antenna and a second antenna configured to be selectively coupled to each other [col. 11, lines 34-43; ]; [claim 8] wherein the first antenna and the second antenna are impedance matched [col. 8, lines 4-23]; and [claim 9] wherein the first antenna and the second antenna are passive [col. 5, lines 4-29].

It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to combine the teachings of Kanasugi in view of Clevenger and Jiang because one of ordinary skill would have sought to provide circuitry or other elements that allow for a robust antenna which would communicate and charge multiple devices. since users of the charging enclosure may have different types of devices,  adding the multiple antenna array of Jiang to the RF charging device and method of Kanasugi in view of Clevenger would have provided the ability to communicate and to provide charging signals to a wide variety of devices [see Jiang abstract; col. 14, line 28 – col. 15, line 15].

Claims 16, and 18-19 have similar limitations as claims 6, 8, and 9, and are also rejected for the same reasons as set forth supra in the rejection of claims 6, 8, and 9.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STACY WHITMORE whose telephone number is (571)272-1685. The examiner can normally be reached M-F 7:30AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on (571)-272-7483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STACY WHITMORE/Primary Examiner, Art Unit 2851                                                                                                                                                                                                        August 15, 2022